Citation Nr: 0207634	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a separate, compensable initial rating for a 
service-connected left knee popliteal cyst. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied a claim of entitlement to an increased rating for 
degenerative arthritis of the left knee.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  In September 2000, the Board granted a 
20 percent rating for left knee degenerative arthritis, 
assigned a separate 20 percent rating for left knee cartilage 
removal with instability, and remanded the case to the RO to 
consider secondary service connection for a calcific 
popliteal cyst.  

In a December 2001 rating decision, the RO granted service 
connection for a calcific popliteal cyst of the left knee, by 
listing it as part of the service-connected "degenerative 
arthritis of the left knee with limitation of motion and 
calcified popliteal cyst," but determined that it caused no 
additional left knee disability, and therefore did not assign 
a separate, compensable rating.  The veteran has continued 
his appeal.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  .  

The veteran has not requested a hearing on the matter.  


FINDING OF FACT

Any pain, weakness, or limitation of motion due to a service-
connected left knee popliteal cyst have already been 
considered in disability ratings assigned for degenerative 
arthritis, and status after left knee cartilage removal; the 
popliteal cyst causes no additional disability.


CONCLUSION OF LAW

The criteria for a separate, compensable evaluation for a 
service-connected left knee popliteal cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted in the September 2000 Board decision, the original 
claims file was lost but the veteran's service medical 
records (SMRs) indicated that he needed knee surgery at the 
time of his separation examination.  Reconstructed VA records 
reflect that service connection has been in effect for 
degenerative arthritis of the left knee rated 10 percent 
disabling since the early 1980s. 

In March 1998, the veteran requested re-evaluation of the 
left knee and reported worsening symptoms.  He submitted a 
private orthopedic report that notes left knee arthroscopic 
surgery with some "cartilage work" in 1983.  The report 
further notes that in 1989, the veteran underwent a second 
knee surgery with intraoperative findings of osteochondritis 
dissecans of the medial femoral condyle, which underwent 
debridement and drilling.  The report noted that the veteran 
carried a 70-pound mailbag and walked up to 5 hours per day.  
According to the report, left lower limb alignment was good, 
there was a moderate amount of side effusion with mild 
synovitis, and range of motion of the left knee was to 120 
degrees of flexion, with good collateral and cruciate 
ligament stability.  Hyperflexion did not produce pain or 
reveal any meniscus pathology.  Osteophytes were palpable 
along the medial femoral condyle and there was a slight varus 
deformity at best.  X-rays showed significant (50 percent) 
medial joint space narrowing with spurring and sclerosis.  
The diagnosis was history of osteochondritis dissecans of 
medial femoral condyle with progressive degenerative 
arthritis.  The report does not mention a popliteal cyst. 

During a May 1998 VA joints examination, the veteran stated 
that he had knee pain in the Army and in 1983 underwent 
surgical cartilage repair.  The examiner noted that in 1989, 
the veteran underwent additional bone repair surgery and 
removal of chipped bone.  More recently, in January and 
February 1998, he had weekly Hyalogen injections for five 
weeks and has been on Naprosyn, 500 mg twice per day, since 
that time.  During the examination, the veteran complained of 
constant left knee pain.  He reported that sitting for a time 
or even lying in bed caused sharp pain.  He said that walking 
or bending produced a hot feeling in the left knee and that 
stair climbing and descending caused pain.  He did not use a 
cane or a brace and had no history of knee instability, 
dislocation, or subluxation.  The examiner noted that the 
left knee had no redness or heat.  The veteran could flex the 
left knee to 115 degrees and could extend it to "180 
degrees" (which the examiner deemed normal).  The right knee 
displayed 135 degrees of flexion.  Passive left knee flexion 
beyond 115 degrees produced pain in the anterior aspect of 
the knee.  When the knee was in the neutral or 30 degree 
position, there was no pain while putting pressure on the 
lateral or medial aspect.  The veteran had no muscle weakness 
during anterior or posterior drawer test, but the examiner 
did find some weakness of the left thigh during hip 
manipulation.  The veteran was unable to squat on the left 
leg.  X-rays showed narrowing of joint space, sclerosis of 
the articular surface of the tibia and femur, and a large 
loose body in the left knee posteriorly.  The diagnoses were 
degenerative joint disease of the left knee with a large 
loose body, felt to be a popliteal cyst; abnormal medial 
meniscus with medial joint space fluid; and, disuse myopathy 
of the left thigh.  These diagnoses incorporated a May 1998 
magnetic resonance imaging (MRI) study and a May 1998 X-ray.  
The MRI showed a subchondral cyst at the tibial plateau.  The 
MRI report also described a second cyst as "an oval 
structure just posterior to the posterior cruciate ligament, 
which appears partially calcified on the plain films and 
probably represents a complex Baker's cyst/popliteal cyst."  
The relevant MRI impression was probable popliteal cyst, 
which is partially calcified and has a rather heterogeneous 
signal.  The May 1998 X-ray showed an oval-shaped bony 
density in the left knee joint posteriorly measuring 
approximately 3.5 by 1.5 cm, which might represent a large 
loose body.  

According to a July 1998 private examination report, the 
veteran had been on limited duty with the Post Office since 
November 1997 because of the left knee.  The doctor noted 
left knee range of motion, left calf measurements, fluid in 
the left knee, and a definite fullness in the popliteal 
space.  July 1998 X-rays showed narrowing of the joint space 
as well as flattening of the medial femoral condyle, an old 
osteochondritis dissecans, and two loose bodies within the 
knee joint, one quite large and the other slightly smaller.  
Also shown were early osteophyte formation, degenerative 
change at the superior tibia-fibular joint, and vascular 
calcification between the proximal tibia and fibula. 

In an August 1998 rating decision, the RO continued a 10 
percent rating for left knee degenerative arthritis on the 
basis of painful motion of an arthritic joint.  

In September 2000, the Board assigned a 20 percent evaluation 
for left knee limitation of motion and a separate 20 percent 
for other left knee impairment.  The Board found slight left 
knee laxity, varus deformity, range of motion limited to 115 
degrees of flexion and to 5 degrees of extension, swelling, 
abnormal medial meniscus, and surgical removal of damaged 
cartilage.  The Board's decision notes that any limitation of 
motion of the left knee was not so severe as to warrant a 
compensable evaluation under Diagnostic Code 6261; however, 
taking degenerative arthritis and Diagnostic Code 5003, into 
account the Board found that the requirements for a 10 
percent rating had been more nearly approximated.  

The Board next considered the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
addressed whether any additional impairment due to such 
factors as functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint would, in 
effect, approximate the criteria for a rating higher than 
that assigned for limitation of motion.  The Board found 
evidence of pain on use, weakness and fatigability, and 
difficulty with stair climbing.  The Board considered these 
manifestations to be sufficient to elevate the disability 
rating to the next higher (20 percent) level. 

The Board next addressed left knee laxity and Diagnostic Code 
5257, finding slight laxity that warranted a 10 percent 
rating under Diagnostic Code 5257.  Because there was also 
evidence of a separate cartilage disorder, the Board 
continued the inquiry.  

The Board then noted that Diagnostic Codes 5258 or 5259 might 
require that a higher rating be assigned irrespective of 
limitation of motion or instability of the knee.  The Board 
noted surgical removal of damaged cartilage, loose bodies 
shown on X-rays (of which one was attributed to the popliteal 
cyst), some knee pain that was considered to be separate from 
painful motion, and swelling and effusion (increased knee 
circumference and the presence of medial joint space fluid).  
The Board found that overall, the criteria for a 20 percent 
rating under Diagnostic Code 5258 were approximated. 

The Board remanded the issue of secondary service connection 
for the popliteal cyst to the RO for initial consideration.  

In December 2000, a VA examiner reviewed the claims file and 
offered an opinion concerning etiology and symptoms of a 
popliteal cyst.  The examiner felt it at least as likely as 
not that the popliteal cyst was related to degenerative 
arthritis of the left knee.  The examiner also noted that a 
popliteal cyst might impair flexion of the left knee and/or 
cause pain on flexion of the left knee.  The RO, however, 
returned the report to the examiner for clarification.  

In February 2001, the VA examiner noted that what radiology 
showed as a loose body had, with the aid of an MRI, been 
identified as a popliteal cyst.  The examiner noted that the 
May 1998 VA examination report contained the relevant range 
of motion study for the left knee.  The examiner essentially 
opined that both arthritis and the cyst could produce the 
same functional impairment, that is, any left knee functional 
impairment due specifically to the popliteal cyst, as opposed 
to arthritis, could not be determined.  

In February 2002, the VA examiner supplied an addendum, 
noting that the left knee had 0 degrees of extension, 115 
degrees of flexion (compared to 135 degrees on the right), 
and pain in the anterior aspect of the left knee.  Strength 
of the left lower leg was 3-4 on a scale of 5.  The right leg 
had full strength.  

In a February 2002 supplemental statement of the case, the RO 
established service connection for the left knee popliteal 
cyst, but determined that any impairment caused by it had 
already been considered in the two ratings currently 
assigned.  Thus, the RO assigned a noncompensable rating.  

In March 2002, the veteran's representative asserted that the 
cyst caused loss of motion, slight laxity, and weakness.  

II.  Legal Analysis

The factual background above delineates the current left knee 
symptoms.  The Board must next review the RO's decision not 
to assign a separate, compensable rating to the service-
connected calcified popliteal cyst, also described as a 
Baker's cyst.

The Board will first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to assist 
claimants in obtaining such evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The RO has not specifically addressed the VCAA in any 
statement of the case or supplemental statement of the case 
nor does the claims file reflect that the RO sent a "VCAA 
development letter" to the veteran.  The prior Board 
decision and remand predate the VCAA.  Thus, the RO has not 
apprised the veteran of VA's enhanced duty to assist him in 
gathering information and has not provided additional notice 
of what additional evidence is required or what portion of 
that evidence VA intends to provide for the veteran.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  However, the 
rating principles applicable to a popliteal cyst have not 
changed during the remand period and the veteran has been 
provided notice of those provisions.  In a December 2001 
supplemental statement of the case (SSOC) he was informed 
that the popliteal cyst symptoms of loss of motion, slight 
laxity, pain, weakness, fatigability, incoordination, 
swelling, and effusion had already been considered and that 
the medical evidence did not find any further impairment that 
could be attributed to the cyst.  In reply, he argued that 
loss of motion, pain, and laxity should nevertheless be 
considered.   In addition, the RO has obtained all relevant 
records in this case.  The veteran has neither submitted nor 
made reference to any additional records that could tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the claim for VA 
benefits because benefits have already been granted for these 
manifestations.  Thus, it does not appear that additional 
efforts to assist the veteran would do more than needlessly 
delay this decision.  There appears to be no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer appellate 
review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to evidence needed 
and in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  In this circumstance, the Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The central issue in this case involves careful application 
of the "rule against pyramiding."  That rule generally 
precludes assigning additional ratings for the same 
manifestations.  38 C.F.R. § 4.14 (2001); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  § 4.14 does not 
strictly preclude assigning disability evaluations for 
symptoms that overlap, but it does state that the evaluation 
of the same manifestation under different diagnoses is to be 
avoided.  Relevant precedential opinions of VA's General 
Counsel (GC) have also addressed this issue.

A GC precedential opinion held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 "based on additional disability."  
See VAOPGCPREC 23-97; see also VAOPGCPREC 36-97, VAOPGCPREC 
9-98.  For a knee disorder already rated under Diagnostic 
Code 5257, a claimant would have additional disability 
justifying a separate rating if there is limitation of motion 
under DC 5260 (limitation of flexion of the leg) or DC 5261 
(limitation of extension of the leg).  VAOPGCPREC 23-97 also 
notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 apply when 
rating arthritis and other musculoskeletal disabilities.  
Section 4.40 provides that, as to the musculoskeletal system, 
it is "essential that the examination on which ratings are 
based" adequately portray any "functional loss" which "may 
be due to pain".  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Section 4.45(f) states that 
"[p]ain on movement, swelling, deformity or atrophy of 
disuse" as well as "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing" are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45(d) and (e). Section 4.59 contemplates "at least 
the minimum compensable rating" for painful motion "with 
joint or periarticular pathology".

According to VAOPGCPREC 36-97, Court precedent is unclear as 
to whether sections 4.40 and 4.45 apply only to diagnostic 
codes that are based on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (sections 4.40 and 4.45, with 
respect to pain, are not applicable to ratings under DC 5257 
because DC 5257 is not predicated on loss of range of 
motion).  Nevertheless, it is clear from case law that 
diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion in the affected 
joint or joints is a common manifestation of arthritis, and 
the Court has indicated that Diagnostic Code 5003 is to be 
"read in conjunction with" section 4.59 and that Diagnostic 
Code 5003 is "complemented by" section 4.40.  See Hicks v 
Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 4.40, 
4.45, and 4.59 all appear to be applicable in evaluating 
arthritis.  Therefore, the Board will consider them in 
evaluating the popliteal cyst that reportedly produces the 
same manifestations as the arthritis.  

In applying sections 4.40, 4.45, and 4.59, rating personnel 
must consider the claimant's functional loss and clearly 
explain what role the claimant's assertions of pain played in 
the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 
(1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 
(1992) (section 4.45 requires analysis of effect of pain on 
the disability).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

VAOPGCPREC 9-98 holds that subject to the limitations of 
38 C.F.R. § 4.14, which prohibits "the evaluation of the 
same manifestation [of a disability] under different 
diagnoses", a claimant should be compensated for all 
manifestations of a disability to the extent authorized under 
the regulations.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not appear to 
involve limitation of motion (e.g., DC 5257) and another 
diagnostic code predicated upon limitation of motion may be 
applicable (e.g., DC 5003 or DC 5010), the other diagnostic 
code must be considered.  Cf. VAOPGCPREC 23-97.

In the instant case, A VA physician has found that the 
popliteal cyst causes impaired flexion and/or pain on flexion 
of the left knee, which are also caused by degenerative 
arthritis.  The physician also opined that any functional 
impairment due to a popliteal cyst is indistinguishable from 
functional impairment due to degenerative arthritis.  The 
Board notes that these findings have not been refuted by any 
competent medical evidence of record.  The Board also notes 
that impaired flexion (limitation of motion) and/or pain on 
flexion (DeLuca considerations) have been considered in the 
rating assigned for degenerative arthritis.  Thus, to 
consider these same manifestations anew under another 
diagnostic code would violate the rule against pyramiding.  
38 C.F.R. § 4.14.

The veteran's chief argument for a separate, compensable 
rating for the popliteal cyst is that the cyst causes loss of 
motion, slight laxity, and weakness.  The Board does not find 
this to be a decisive argument.  This is because loss of 
motion has already been compensated under degenerative 
arthritis.  Moreover, weakness was considered in the rating 
assigned for degenerative arthritis and the Board used it to 
elevate that rating to 20 percent.  Therefore, these 
arguments fail because loss of motion and weakness are part 
of the rating for degenerative arthritis.

With respect to the assertion that the cyst also causes 
slight left knee laxity, this argument fails for two reasons.  
First, no medical professional has linked any laxity to the 
cyst.  Although the veteran can provide lay evidence of 
symptoms readily observable, a lay person is generally held 
to be incompetent to provide evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(where the Court held that a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the diagnosis or 
etiology of a claimed medical condition).  Thus, even if 
laxity could otherwise be considered, the Board cannot 
attribute knee laxity to the cyst unless a medical 
professional agrees, which, in this case, has not occurred.  
The second reason why this argument fails is that laxity has 
already been considered in the rating assigned under 
Diagnostic Code 5258, which the Board then elevated because 
of cartilage removal.  Thus, all of the symptoms that the 
veteran alleges to be attributable to the cyst are already 
being compensated for in other ratings.  

In determining whether there is any other basis for assigning 
a separate, compensable rating for a left knee popliteal 
cyst, the Board notes that the rating schedule contains no 
diagnostic code for this disorder.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which the 
functions affected, the anatomical location, and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  See 38 C.F.R. 
§ 4.20 (2001).  Here, however, the "functions affected" and 
"anatomical location" are already the subject of 
compensable ratings.  Moreover, in the September 2000 
decision granting two separate 20 percent ratings, the Board 
did not discount any disabling manifestation on the basis 
that it was related to the popliteal cyst as opposed to the 
service-connected arthritis and meniscal damage.  All 
disablement of the knee was considered.  There was no 
additional disability left unaddressed.

For the above reasons, the Board finds that while any pain 
and limitation of motion attributed to the service-connected 
popliteal cyst supports the disability ratings already 
assigned for the left knee, the cyst causes no separate 
disability for which compensation can be granted.  Even 
considering anew the tenets of DeLuca, with respect to the 
popliteal cyst, the Board finds that the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether and extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran had not alleged that the rating 
schedule would not adequately compensate him or that there is 
so exceptional or unusual a disability picture as to warrant 
the assignment of an evaluation for the cyst on an extra-
schedular basis.  Therefore, further consideration under 
38 C.F.R. § 3.321(b) (1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 95-96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); see also VAOPGCPREC 6-96.






ORDER

A separate, compensable rating for service-connected 
calcified popliteal cyst of the left knee is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

